SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Amendment No. 2 To SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(b) (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) COCRYSTAL PHARMA, INC. (Name of Issuer) COMMON STOCK, PAR VALUE $0. (Title of Class of Securities) (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [ x] Rule 13d-1(c) [] Rule 13d-1(d) (Page 1 of6 Pages) CUSIP No. 191881102 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Barry Honig 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 5 SOLE VOTING POWER 3,656,478 (1) BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0 EACH REPORTING 7 SOLE DISPOSITIVE POWER 3,656,478 (1) PERSON WITH 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,656,478 (1)(2) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.9% (Based on 122,493,690 shares outstanding as of January 5, 2015.) 12 TYPE OF REPORTING PERSON* IN Includes (i) 1,431,478 shares of common stock, (ii) 2,000,000 shares of common stock underlying warrants with an exercise price of $0.40 per share and (iii) 225,000 shares of common stock underlying warrants with an exercise price of $0.50 per share held by Barry Honig. Item 1(a). Name of Issuer: Cocrystal Pharma, Inc. Item 1(b). Address of Issuer's Principal Executive Offices: 19805 North Creek Parkway, Bothell, Washington 98011 Item 2(a). Name of Person Filing. The statement is filed on behalf of Barry Honig. Item 2(b).Address of Principal Business Office or, if None, Residence. 555 South Federal Highway #450, Boca Raton, FL 33432 Item 2(c).Citizenship. United States Item 2(d).Title of Class of Securities. Common Stock, par value $0.001. Item 2(e).CUSIP Number. Item 3. Type of Person Not applicable. Item 4. Ownership. (a) Amount beneficially owned: 3,656,478 (1). (b) Percent of class: 2.9% (Based on 122,493,690 shares outstanding as of January 5, 2015). (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 3,656,478 (1). (ii) Shared power to vote or to direct the vote:0. (iii) Sole power to dispose or to direct the disposition of: 3,656,478 . (iv) Shared power to dispose or to direct the disposition of:0. Includes (i) 1,431,478 shares of common stock, (ii) 2,000,000 shares of common stock underlying warrants with an exercise price of $0.40 per share and (iii) 225,000 shares of common stock underlying warrants with an exercise price of $0.50 per share held by Barry Honig. Item 5. Ownership of Five Percent or Less of a Class. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported by the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 12, 2015 By: /s/ Barry Honig Barry Honig
